Citation Nr: 1819938	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for postoperative fracture of the left scaphoid/navicular (left wrist disability) from June 8, 2011.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in St. Louis, Missouri, which continued a 10 percent disability rating for the left wrist disability.  

The Veteran requested a Board hearing when submitting a June 2014 substantive appeal filed via VA Form 9.  A videoconference hearing was scheduled for August 2017, but the Veteran cancelled the scheduled hearing; as such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	For the entire rating period on appeal from June 8, 2011, the left wrist disability has been manifested by symptoms of painful motion, stiffness, weakness, and fatigability that are productive of noncompensable limitation of motion.

2.	For the entire rating period on appeal from June 8, 2011, the left wrist disability has not been manifested by ankylosis.


CONCLUSION OF LAW

For the entire rating period on appeal from June 8, 2011, the criteria for a disability rating in excess of 10 percent for the left wrist disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, with respect to the issue of an increased rating for the left wrist disability, the RO provided the Veteran notice in July 2011, prior to issuing the November 2011 rating decision denying an increased rating for the left wrist disability.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements.

The Veteran was afforded VA examinations in July 2011 and April 2014, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 and April 2014 VA examination reports reflect that the VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed findings supported by clinical testing.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).



Rating of Left Wrist Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

For the entire rating period on appeal from June 8, 2011, the service-connected left wrist disability has been assigned a 10 percent rating 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.  The Veteran is right hand dominant.  Under Diagnostic Code 5215 (limitation of motion of the wrist), 10 percent disability ratings are warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  Diagnostic Code 5215 does not provide for a rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees. 

Throughout the course of the appeal, the Veteran has asserted that an increased rating in excess of 10 percent is warranted for the left wrist disability.  Additionally, in a June 2013 statement, the Veteran contends that he has been experiencing nerve damage to the left arm since undergoing surgery during active service.

In July 2011, the Veteran underwent a VA examination for the left wrist.  During the July 2011 VA examination, the Veteran reported sustaining a fracture of the left carpal navicular in December 1989 which required surgical repair.  The Veteran conveyed having some degree of pain in the left wrist on a daily basis and some stiffness.  The Veteran denied needing treatment for the left wrist, the use of braces or splints, and episodes of flare-ups.  Range of motion in the left wrist was measured to 40 degrees palmar flexion without evidence of painful motion, and to 50 degrees dorsiflexion (extension) with mild pain observed at 50 degrees.  The July 2011 VA examiner noted that range of motion in the left wrist remained unchanged following repetitive use testing, but some functional loss of the left wrist consisting of less movement than normal and pain on movement was also noted.  The July 2011 VA examination report reflects a negative finding of ankylosis in the left wrist and X-rays revealed no evidence of degenerative arthritis.

The Veteran underwent another VA examination in April 2014, the examination report for which shows the VA examiner's extensive review of the Veteran's (new) assertion that he has been experiencing nerve damage in the left arm since undergoing surgery for the left wrist during service.  During the April 2014 VA examination, the Veteran reported symptoms of tingling from the wrist to the elbow and from the wrist to all fingers, and that such symptoms had been present and continuous since 1989.  Further, the Veteran reported that all fingers in the left hand were numb, similar to the symptoms he previously experienced in his right hand prior to undergoing surgery for a non-service-connected carpal tunnel release in the right wrist.

The April 2014 VA examination report reflects that range of motion in the left wrist was measured to 20 degrees dorsiflexion, 60 degrees palmar flexion, 10 degrees radial deviation, and 25 degrees ulnar deviation with pain at the extreme of full motion of radial and ulnar deviation in the left wrist.  X-rays of the left wrist revealed a healed scaphoid fracture status post bone graft with no evidence of degenerative arthritis but with positive findings of a scapholunate dissociation.  The VA examiner assessed pain, weakness, and fatigability in the left wrist with repeated use over time but without additional limitation of motion.  The VA examination report also reflects negative findings for episodes of flare ups.

Given the Veteran's assertions of nerve damage in the left arm and wrist, the Veteran also underwent a peripheral nerve examination in conjunction with the April 2014 VA examination.  The April 2014 VA examiner noted the Veteran's history of carpal tunnel syndrome in the right wrist that was revealed in an August 1999 electrodiagnostic study that was done after the Veteran reported symptoms of tingling and numbness in the right hand for the last six weeks.  The August 1999 VA treatment record also shows testing revealed very mild median nerve entrapment on the left wrist as well.  Aside from the treatment records surrounding the treatment and diagnosis of carpal tunnel syndrome in the right wrist, VA treatment records and past VA examination reports prior to the rating period on appeal do not show complaints of nerve-related symptoms in the left wrist.  Upon examination of the Veteran, the April 2014 VA examiner diagnosed carpal tunnel syndrome in the right wrist, but determined there is no peripheral nerve abnormality in the left wrist.

After a review of all the evidence, both lay and medical, the Board finds that, for the entire increased rating period on appeal from June 8, 2011, the criteria for an increase disability rating in excess of 10 percent for the left wrist disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent rating is the maximum schedular disability rating under Diagnostic Code 5215.  

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent for the left wrist disability have not been met or more nearly approximated under any other diagnostic codes pertaining to the wrist, specifically, under Diagnostic Code 5214.  The range of motion in the left wrist documented in the July 2011 and April 2014 VA examination reports demonstrates that the left wrist disability has not been manifested by ankylosis or limitation of motion akin to ankylosis in the left wrist.  The July 2011 VA examiner specifically found no left wrist ankylosis.

In reaching this conclusion, the Board considered whether an increased disability rating for the left wrist was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint, applying the orthopedic rating principles at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202.  In this case, there is no question that the Veteran's left wrist disability has caused pain, stiffness, weakness, and fatigability, which have restricted overall motion.  The Veteran has been found to have less movement than normal and painful movement in the left wrist with repetitive use; however, taking into account additional functional limitation due to pain, VA examination reports and treatment records indicate range of motion for the entire rating period on appeal do not more nearly approximate ankylosis of the left wrist.  Based on the above, the degree of functional impairment does not warrant an increased rating based on limitation of motion for the left wrist disability.  As such, the Board finds that an increased disability rating in excess of 10 percent is not warranted under Diagnostic Code 5214 (ankylosis of the wrist) for the left wrist disability.  Further, the Veteran has not undergone a total left wrist replacement; therefore, Diagnostic Code 5053 does not apply.  

For the foregoing reasons, the Board finds that, for the entire rating period on appeal from June 8, 2011, the left wrist disability has not manifested in symptoms that more nearly approximate ankylosis of the left wrist.  Thus, the Board finds that an increased disability rating in excess of 10 percent is not warranted under Diagnostic Code 5215.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the left wrist disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate for the service-connected left wrist disability.  The left wrist disability has been manifested by symptoms of painful limitation of motion, stiffness, weakness, and fatigability.  The schedular rating criteria (Diagnostic Code 5215) specifically contemplate such symptomatology and functional impairment, including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca) that are incorporated into the orthopedic rating criteria.  

The Veteran began asserting the presence of nerve damage and nerve-related symptoms since undergoing surgery for the left wrist during military service starting with his June 2013 statement and in VA treatment records following the April 2014 VA examination.  See June 2014 VA treatment record; February 2015 VA treatment record; however, as discussed above, the April 2014 VA examiner assessed that the Veteran's assertions of nerve-related symptoms ever since service is inconsistent with contemporaneous medical evidence during service and since service separation.  Further, the April 2014 VA examiner assessed that the Veteran does not have a peripheral nerve abnormality in the left wrist, and attributed all of the Veteran's left wrist complaints to the service-connected left wrist disability, rather than to a separate disability associated with the left wrist disability.  Accordingly, the Board finds that the degree of disability throughout the entire period under consideration is contemplated by the rating schedule. 

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due solely to the service-connected left wrist disability.  Moreover, 

the issue of a TDIU has most recently been denied in a February 2018 Statement of the Case, which, if the Veteran submits a timely substantive appeal via VA Form 9, would be a part of a separate appeal to the Board.  As such, the Board finds that the issue of entitlement to a TDIU is not currently before the Board on appeal at this time.   


ORDER

For the entire rating period on appeal from June 8, 2011, an increased rating in excess of 10 percent for the left wrist disability is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


